127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven J. TERRALL, Plaintiff-Appellant,v.DEBORAH K. FOWLER, Defendant-Appellee.
No. 97-35402.
United States Court of Appeals, Ninth Circuit.
Submitted October 20, 1997.**Decided Oct. 27, 1997.

Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*

MARSH, District Judge, Presiding

2
Steven J. Terrall appeals the district court's dismissal of his 42 U.S.C. § 1983 action on preclusion grounds.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo dismissal on grounds of both issue and claim preclusion, see Russell v. Russell ( In re Russell), 76 F.3d 242, 244 (9th Cir.1996), and we reverse and remand.


3
Issue preclusion bars the relitigation of matters which have been raised and decided in a prior action;  claim preclusion bars the relitigation of matters which could have been raised in a prior action.  See Hiser v. Franklin, 94 F.3d 1287, 1290 (9th Cir.1996), cert. denied, 117 S.Ct. 1106 (1997).  In a prior action, Terrall alleged that Fowler conspired with state officials to prevent him from exercising his visitation rights in violation of the substantive due process clause.  In the present action, Terrall alleged that Fowler used her influence as a prison employee to have a warrant issued for Terrall's arrest.  The issues raised in the present action were not raised in the prior action;  the events giving rise to the present action occurred after the prior action was filed so they could not have been included in the prior complaint.


4
Accordingly, the district court erred by dismissing Terrall's complaint on preclusion grounds.  See id.


5
REVERSED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Terrall's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3